DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The status of the claims as of the response filed 2/9/2022 is as follows: Claims 4, 7-8, 16, and 21-23 are cancelled. Claims 1-2, 14-15, and 18-19 are currently amended. Claims 3, 6, 12, and 17 are as previously presented. Claims 9-11, 13, and 20 are original. Claims 24-27 are new. Claims 1-3, 5-6, 9-15, 17-20, and 24-27 are currently pending in the application and have been considered below.

Allowable Subject Matter
Claims 1-3, 5-6, 9-15, 17-20, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding eligibility under 35 USC 101, the claims as presently amended could not be reasonably achieved as a mental process. For example, a human mind could not reasonably train a set of machine learning models to identify features in historical healthcare data, with different machine learning models of the set varying based on at least being different types of machine learning models or being trained on different subsets of the historical healthcare data, and then generate a final prediction associated with a particular member by combining the set of base predictions based on a set of weights that correspond to the set of machine learning models wherein the weights are adjusted up or down by a prediction combination model that evaluates initial outreach priority levels indicated by each base prediction as compared to ticket feedback subjectively assigned by a representative. Accordingly, the independent claims are not directed to an abstract idea, and they around found to recite eligible subject matter, as are the claims depending therefrom. 
Regarding patentability under 35 USC 103, the subject matter of the claims is found to distinguish over the prior art, as detailed in the previous Non-Final Rejection mailed 7/22/2021. Upon completion of an updated prior art search, Examiner did not discover any additional prior art relevant to the field of Applicant’s invention. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of the independent claims and they are found to recite allowable subject .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626